Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note: In the amendment filed 5/23/22 a complete listing of all of the claims is not present as claims 28-44 are omitted.  

Reasons for Allowance

Claims 10-27 and 45-51 are allowed. Claims 1-9 and 28-44 are cancelled.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Blessing US 2008/0215166 and Haubach USPN 5925439.  Applicant arguments and amendments filed 5/23/22 are sufficient to overcome the previously cited prior art. With respect to independent claims 10 and 45, the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim, the multiple pockets of different volumes arranged adjacent to one another and forming a decreasing volume gradient outwardly from the center crotch region towards the edges of the article. With respect to independent claim 46, the prior art does not teach or suggest the aggregate particles encircled by discontinuous embossed lines wherein embossing lines are shared by more than one aggregate pocket.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781